DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 03/10/2021 in response to the Final Rejection mailed on 01/12/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claim 2 is cancelled.
5.	Claims 1, 3-4, 6-13 and 19-24 are pending.
6.	Applicant’s remarks filed on 03/10/2021 in response to the Final Rejection mailed on 01/12/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
7.	The IDS filed on 03/10/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
8.	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendment to claim 6 to depend upon claim 1.
Claim Rejections - 35 USC § 112(a), or First Paragraph
9.	The written description rejection of claims 1-4, 6-13, and 19-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to recite “the amino acid sequence of SEQ ID NO:  1 or one having at least 85% identity compared to SEQ ID NO:  1” and to remove the phrase “or a variant therof”.
10.	The scope of enablement of claims claims 1-4, 6-13, and 19-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to recite “the amino acid sequence of SEQ ID NO:  1 or one having at least 85% identity compared to SEQ ID NO:  1” and to remove the phrase “or a variant therof”.
Claim Rejections - 35 USC § 102
11.	The rejection of claims 1-2, 4, 6-13, and 19-24 under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US Patent Application Publication 2013/0000055; cited on PTO-892 mailed on 09/01/2020) as evidenced by Knotzel et al. (WO 2011/036263; cited on PTO-892 mailed on 09/01/2020) is withdrawn in view of applicant’s amendment to the claims to recite “comprising or consisting of the amino acid sequence of SEQ ID NO:  1 or one having at least 85% identity compared to SEQ ID NO:  1”.
12.	The rejection of claims 1-4, 6-13, and 23-24 under 35 U.S.C. 102(a)(1) as being anticipated by Outtrup et al. (WO 00/60058; cited on PTO-892 mailed 09/01/2020) is withdrawn in view of applicant’s amendment to the claims to recite “the polypeptide having protease activity selected from the group consisting of:  the polypeptide comprising or consisting of SEQ ID NO:  2, 3, 4, and 5”.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 3-4, 7-13, and 19-24 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US Patent Application Publication 2013/0000055; cited on PTO-892 mailed on 09/01/2020) in view of Outtrup et al. (WO 00/60058; cited on PTO-892 mailed 09/01/2020), as evidenced by Knotzel et al. (WO 2011/036263; cited on PTO-892 mailed on 09/01/2020).  This new grounds of rejection is necessitated by applicant’s amendment to the claims.
15.	As amended, claims 1, 3-4 and 7-13 are drawn to a detergent composition comprising a polypeptide having alpha-amylase activity comprising or consisting of the amino acid sequence of SEQ ID NO:  1 or one having at least 85% identity compared to SEQ ID NO:  1; the polypeptide having protease activity selected from the group consisting of:  the polypeptide comprising or consisting of SEQ ID NO:  2; the polypeptide comprising or consisting of SEQ ID NO:  3; the polypeptide comprising or consisting of SEQ ID NO:  4; or the polypeptide comprising or 
	Claims 19-22 are drawn to a method for removal of chocolate pudding soilings from fabric or hard surfaces comprising contacting the fabric or hard surfaces contaminated with chocolate pudding soilings with a detergent composition according to claim 1.  
	Claim 23 is drawn to a method of dishwashing in an automatic dishwashing machine using a detergent composition according to claim 1 comprising the steps of adding said detergent composition in a detergent composition compartment in said automatic dishwashing machine and releasing said detergent composition during a main-wash cycle.
	Claim 24 is drawn to a method of laundering in an automatic laundering machine using a detergent composition according to claim 1, comprising the steps of adding said detergent composition in a detergent composition compartment in said automatic laundering machine and releasing said detergent composition during a main wash cycle.  
16.	With respect to claims 1 and 4, Jackson et al. teach detergent compositions comprising a polypeptide having alpha amylase activity that shares at least 80% sequence identity with SEQ ID NO:  1 and a polypeptide having protease activity [see Abstract; paragraphs 0179-0184; alignment attached as APPENDIX A].  Jackson et al. teach compositions comprising a protease wherein said protease includes metalloproteases and/or serine proteases such as subtilisins, [see paragraphs 0184-0191] and that the protease are as described in WO 2011/036263, which is cited to demonstrate that proteases of ‘263 have an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  5 [see alignment attached as APPENDIX B].

	With respect to claim 8, Jackson et al. teach the composition comprising one or more additional components selected from surfactants, builders, bleaches, chelating agents, dye transfer agents, and fabric hueing agents [see paragraph 0180].
	With respect to claim 9, Jackson et al. teach the composition wherein the surfactant is selected from anionic, cationic, non-ionic, and amphoteric surfactants [see paragraph 0181].
	With respect to claim 10, Jackson et al. teach the composition wherein said composition is a liquid laundry detergent, a powder laundry detergent, a liquid dishwash detergent, or a powder dishwash detergent composition [see paragraphs 0177-0179].
	With respect to claim 11, Jackson et al. teach the composition wherein said composition is a liquid or powder laundry detergent composition [see paragraphs 0177-0179].
	With respect to claim 12, Jackson et al. teach the composition wherein said composition is a liquid or powder machine (automatic) dishwashing detergent composition [see paragraphs 0177-0179 and 0270].
	With respect to claim 13, Jackson et al. teach the composition wherein said composition is a liquid hand (manual) dishwashing detergent [see paragraphs 0177-0179 and 0270].
	With respect to claims 19-21, Jackson et al. teach a method for removal of chocolate pudding soilings from fabric or hard surfaces comprising contacting the fabric or hard surfaces contaminated with chocolate pudding soilings with a detergent composition comprising a polypeptide having alpha amylase activity that shares at least 80% sequence identity with SEQ 
	With respect to claim 22, Jackson et al. teach wherein the method is performed using a machine (automated) dishwasher [see paragraphs 0047; 0177-0184, 0270, 0295, and 0313].
	With respect to claims 23, Jackson et al. teach methods of dishwashing in an automatic dishwashing machine comprising the steps of using a detergent composition comprising a polypeptide having alpha amylase activity that shares at least 80% sequence identity with SEQ ID NO:  1 and a polypeptide having protease activity comprising the steps of adding said detergent in a detergent composition compartment in said automatic dishwashing machine and releasing said detergent composition during a main-wash cycle [see Abstract; paragraphs 0047; 0179-0184; 0295; 0313; alignment attached as APPENDIX A].
	With respect to claim 24, Jackson et al. teach methods of laundering in an automatic laundering machine comprising the steps of using a detergent composition comprising a polypeptide having alpha amylase activity that shares at least 80% sequence identity with SEQ ID NO:  1 and a polypeptide having protease activity comprising the steps of adding said detergent in a detergent composition compartment in said automatic laundering machine and releasing said detergent composition during a main-wash cycle [see Abstract; paragraphs 0047; 0179-0184; 0271; 0295; 0313; alignment attached as APPENDIX A].
	However, Jackson et al. does not explicitly teach the detergent compositions of claims 1, 3-4, 7-13, and 19-24 the polypeptide having alpha-amylase activity comprising or consisting of the amino acid sequence of SEQ ID NO:  1 or one having at least 85% identity compared to SEQ ID NO:  1; the composition of claim 3, wherein the polypeptide having alpha-amylase activity 
	Outtrup et al. teach similar detergent compositions comprising polypeptides having alpha amylase activity having an amino acid sequence that is 100% identical to SEQ ID NO:  1 in combination with a polypeptide having protease activity [see Abstract; p. 2-3; p. 53, top; alignment attached as APPENDIX C].  Outtrup et al. teach detergent compositions comprising proteases [see Abstract; p. 2-3, p. 53, top], and further comprising lipase, a cutinase, an amylase, a carbohydrase, a cellulase, a pectinase, a mannanase, an arabinase, a galactinase, a xylanase, and an oxidase [see p. 53, top].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Jackson et al. and Outtrup et al. to use the alpha amylase of Outtrup et al. in the detergent compositions of Jackson et al. because Jackson et al. teach detergent compositions comprising alpha amylases in combination with proteases for cleaning compositions.  Outtrup et al. teach that the alpha amylase comprising the amino acid sequence of SEQ ID NO:  1 can be used in combination with proteases in detergent compositions.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Jackson et al. and Outtrup et al. because Outtrup et al. acknowledges that usefulness of alpha amylases comprising the amino acid sequence of SEQ ID NO:  1 in detergent compositions.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
6 is newly rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US Patent Application Publication 2013/0000055; cited on PTO-892 mailed on 09/01/2020) in view of Outtrup et al. (WO 00/60058; cited on PTO-892 mailed 09/01/2020), as evidenced by Knotzel et al. (WO 2011/036263; cited on PTO-892 mailed on 09/01/2020) as applied to claims 1, 3-4, 7-13, and 19-24 above, and further in view of Van Eekelen et al. (EP 1160327, 2001; examiner cited).  This new grounds of rejection is necessitated by applicant’s amendment to claim 1 to limit the protease to the particular SEQ ID NO and to claim 6 to limit it to just the proteases recited in (i), (ii), or (iii) in part (b).
18.	The relevant teachings of Jackson et al. and Outtrup et al. as applied to claims 1, 3-4, 7-13, and 19-24 are set forth above.  
	With respect to claim 6, Jackson et al. teach detergent compositions comprising a polypeptide having alpha amylase activity that shares at least 80% sequence identity with SEQ ID NO:  1 and a polypeptide having protease activity [see Abstract; paragraphs 0179-0184; alignment attached as APPENDIX A].  Jackson et al. teach compositions comprising a protease wherein said protease includes metalloproteases and/or serine proteases such as subtilisins, [see paragraphs 0184-0191].
	However, the combination of Jackson et al. and Outtrup et al. do not teach the detergent composition of claim 6, wherein the polypeptide having protease activity is the protease define in (bi), (bii), or (biii).
	Van Eekelen et al. teach novel serine proteases having 100% sequence identity to SEQ ID NO:  3 [see APPENDIX D] exhibiting improved properties for applications in detergents such as laundry detergents [see Abstract; paragraphs 0020-0023].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
19.	Applicant’s remarks filed on 03/10/2021 have been fully considered by the examiner and rendered moot in view of the new rejections set forth above, which are necessitated by applicant’s amendment to the claims.
Conclusion
20.	Status of the claims:
	Claims 1, 3-4, 6-13 and 19-24 are pending.
	Claims 1, 3-4, 6-13 and 19-24 are rejected.
	No claims are in condition for an allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A


Jackson et al. with SEQ ID NO:  1 generated by BLAST
Score
Expect
Method
Identities
Positives
Gaps
Frame
827 bits(2136)
0.0()
Compositional matrix adjust.
389/485(80%)
431/485(88%)
2/485(0%)


Features:
Query  1    HHNGTNGTMMQYFEWHLPNDGNHWNRLRDDASNLRNRGITAIWIPPAWKGTSQNDVGYGA  60
            HH+GTNGT+MQYFEW++PNDG HWNRL ++A NL+N GITAIWIPPAWKGTSQNDVGYGA
Sbjct  1    HHDGTNGTIMQYFEWNVPNDGQHWNRLHNNAQNLKNAGITAIWIPPAWKGTSQNDVGYGA  60

Query  61   YDLYDLGEFNQKGTVRTKYGTRSQLESAIHALKNNGVQVYGDVVMNHKGGADATENVLAV  120
            YDLYDLGEFNQKGTVRTKYGT+++LE AI +LK NG+QVYGDVVMNHKGGAD TE V AV
Sbjct  61   YDLYDLGEFNQKGTVRTKYGTKAELERAIRSLKANGIQVYGDVVMNHKGGADFTERVQAV  120

Query  121  EVNPNNRNQEISGDYTIEAWTKFDFPGRGNTYSDFKWRWYHFDGVDWDQSRQFQNRIYKF  180
            EVNP NRNQE+SG Y IEAWT F+FPGRGN +S FKWRWYHFDG DWDQSRQ  NRIYKF
Sbjct  121  EVNPQNRNQEVSGTYQIEAWTGFNFPGRGNQHSSFKWRWYHFDGTDWDQSRQLANRIYKF  180

Query  181  RGDGKAWDWEVDSENGNYDYLMYADVDMDHPEVVNELRRWGEWYTNTLNLDGFRIDAVKH  240
            RG  KAWDWEVD+ENGNYDYLMYADVDMDHPEV+NEL RWG WY NTLNLDGFR+DAVKH
Sbjct  181  RG--KAWDWEVDTENGNYDYLMYADVDMDHPEVINELNRWGVWYANTLNLDGFRLDAVKH  238

Query  241  IKYSFTRDWLTHVRNATGKEMFAVAEFWKNDLGALENYLNKTNWNHSVFDVPLHYNLYNA  300
            IK+SF RDWL HVR  TGK +FAVAE+WKNDLGALENYL+KTNW  S FDVPLHYNLY A
Sbjct  239  IKFSFMRDWLGHVRGQTGKNLFAVAEYWKNDLGALENYLSKTNWTMSAFDVPLHYNLYQA  298

Query  301  SNSGGNYDMAKLLNGTVVQKHPMHAVTFVDNHDSQPGESLESFVQEWFKPLAYALILTRE  360
            SNS GNYDM  LLNGT+VQ+HP HAVTFVDNHD+QPGE+LESFVQ WFKPLAYA ILTRE
Sbjct  299  SNSSGNYDMRNLLNGTLVQRHPSHAVTFVDNHDTQPGEALESFVQGWFKPLAYATILTRE  358

Query  361  QGYPSVFYGDYYGIPTHSVPAMKAKIDPILEARQNFAYGTQHDYFDHHNIIGWTREGNTT  420
            QGYP VFYGDYYGIP+  VP+ + +IDP+L+ARQ +AYG QHDYFDH ++IGWTREGN +
Sbjct  359  QGYPQVFYGDYYGIPSDGVPSYRQQIDPLLKARQQYAYGRQHDYFDHWDVIGWTREGNAS  418

Query  421  HPNSGLATIMSDGPGGEKWMYVGQNKAGQVWHDITGNKPGTVTINADGWANFSVNGGSVS  480
            HPNSGLATIMSDGPGG KWMYVG+ KAG+VWHD+TGN+ GTVTIN DGW +F VNGGSVS
Sbjct  419  HPNSGLATIMSDGPGGSKWMYVGRQKAGEVWHDMTGNRSGTVTINQDGWGHFFVNGGSVS  478

Query  481  IWVKR  485
            +WVKR
Sbjct  479  VWVKR  483






APPENDIX B

WO 2011/036263 with SEQ ID NO:  5

Query Match             100.0%;  Score 1363;  DB 18;  Length 269;
  Best Local Similarity   100.0%;  
  Matches  269;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQSVPWGIRRVQAPTAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPWGIRRVQAPTAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60

Qy         61 GHGTHAAGTIAALNNSIGVLGVAPSAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMHVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GHGTHAAGTIAALNNSIGVLGVAPSAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMHVA 120

Qy        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGAGSISYPARYANAMAVGATDQNNNR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGAGSISYPARYANAMAVGATDQNNNR 180

Qy        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLDGTSMATPHVAGAAALVKQKNPSWSNVRI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLDGTSMATPHVAGAAALVKQKNPSWSNVRI 240

Qy        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269
              |||||||||||||||||||||||||||||
Db        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269































APPENDIX C

Outtrup et al. with SEQ ID NO:  1

Query Match             100.0%;  Score 2705;  DB 1;  Length 483;
  Best Local Similarity   100.0%;  
  Matches  483;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHDGTNGTIMQYFEWNVPNDGQHWNRLHNNAQNLKNAGITAIWIPPAWKGTSQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHDGTNGTIMQYFEWNVPNDGQHWNRLHNNAQNLKNAGITAIWIPPAWKGTSQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTVRTKYGTKAELERAIRSLKANGIQVYGDVVMNHKGGADFTERVQAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTVRTKYGTKAELERAIRSLKANGIQVYGDVVMNHKGGADFTERVQAV 120

Qy        121 EVNPQNRNQEVSGTYQIEAWTGFNFPGRGNQHSSFKWRWYHFDGTDWDQSRQLANRIYKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPQNRNQEVSGTYQIEAWTGFNFPGRGNQHSSFKWRWYHFDGTDWDQSRQLANRIYKF 180

Qy        181 RGKAWDWEVDTENGNYDYLMYADVDMDHPEVINELNRWGVWYANTLNLDGFRLDAVKHIK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGKAWDWEVDTENGNYDYLMYADVDMDHPEVINELNRWGVWYANTLNLDGFRLDAVKHIK 240

Qy        241 FSFMRDWLGHVRGQTGKNLFAVAEYWKNDLGALENYLSKTNWTMSAFDVPLHYNLYQASN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FSFMRDWLGHVRGQTGKNLFAVAEYWKNDLGALENYLSKTNWTMSAFDVPLHYNLYQASN 300

Qy        301 SSGNYDMRNLLNGTLVQRHPSHAVTFVDNHDTQPGEALESFVQGWFKPLAYATILTREQG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SSGNYDMRNLLNGTLVQRHPSHAVTFVDNHDTQPGEALESFVQGWFKPLAYATILTREQG 360

Qy        361 YPQVFYGDYYGIPSDGVPSYRQQIDPLLKARQQYAYGRQHDYFDHWDVIGWTREGNASHP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YPQVFYGDYYGIPSDGVPSYRQQIDPLLKARQQYAYGRQHDYFDHWDVIGWTREGNASHP 420

Qy        421 NSGLATIMSDGPGGSKWMYVGRQKAGEVWHDMTGNRSGTVTINQDGWGHFFVNGGSVSVW 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSGLATIMSDGPGGSKWMYVGRQKAGEVWHDMTGNRSGTVTINQDGWGHFFVNGGSVSVW 480

Qy        481 VKR 483
              |||
Db        481 VKR 483















APPENDIX D

Van Eekelen et al. with SEQ ID NO:  3
Query Match             100.0%;  Score 1359;  DB 2;  Length 269;
  Best Local Similarity   100.0%;  
  Matches  269;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDGN 60

Qy         61 GHGTHVAGTIAALNNSIGVLGVAPNAELYAVKVLGASGSGSVSSIAQGLEWAGNNVMHVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GHGTHVAGTIAALNNSIGVLGVAPNAELYAVKVLGASGSGSVSSIAQGLEWAGNNVMHVA 120

Qy        121 NLSLGLQAPSATLEQAVNSATSRGVLVVAASGNSGAGSISYPARYANAMAVGATDQNNNR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLSLGLQAPSATLEQAVNSATSRGVLVVAASGNSGAGSISYPARYANAMAVGATDQNNNR 180

Qy        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPSWSNVQI 240

Qy        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269
              |||||||||||||||||||||||||||||
Db        241 RNHLKNTATSLGSTNLYGSGLVNAEAATR 269